NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHANE BROOKS,                                   No. 17-15571

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00497-APG-
                                                CWH
 v.

LISA WALSH, Assistant Warden of              MEMORANDUM*
Programs and Grievance Co-ordinator; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Shane Brooks, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment free exercise and access-to-court claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Mendiola-Martinez v. Arpaio, 836 F.3d

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1239, 1247 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment on Brooks’ free

exercise claim on the basis of qualified immunity because it would not have been

clear to every reasonable official that it was unlawful to require Brooks to fill out a

Faith Group Affiliation Declaration form in order to reinstate his participation in

the Common Fare diet after Brooks’ voluntary withdrawal. See Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011) (discussing qualified immunity and noting that the

right is clearly established only if “every reasonable official would have

understood that what he is doing violates that right.” (citation and internal

quotation marks omitted)); see also Resnick v. Adams, 348 F.3d 763, 769-71 (9th

Cir. 2003) (requiring approval of an application to provide a religious diet does not

unduly burden a prisoner’s right to practice his religion).

      The district court properly granted summary judgment on Brooks’ access-to-

court claim for failure to exhaust administrative remedies because Brooks failed to

raise a genuine dispute of material facts as to whether he properly exhausted his

administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper

exhaustion of administrative remedies . . . means using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the

                                           2                                    17-15571
merits)” (emphasis, citation, and internal quotation marks omitted)).

      We reject as without merit Brooks’ contention that the district court

improperly considered defendants’ evidence in support of summary judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-15571